El Juez Asociado Se. Hutchisoh,
emitió la opinión del tribunal.
Los apelantes iniciaron este pleito para qne se decretase la terminación, resolución y extinción o rescisión de nn con-trato de arrendamiento otorgado a favor de The Esperanza Central Sugar Company, nna corporación extranjera, la nu-lidad e ineficacia de ciertos subsiguientes traspasos, y como consecuencia de tales pronunciamientos solicitados, qne la de-mandada reintegre a los demandantes la posesión de la finca arrendada y se les condene a pagar los daños y perjuicios.
La corte inferior después de celebrado el juicio, declaró sin lugar la demanda, siendo los siguientes los errores que han sido alegados:
“1. La corte inferior incurrió en error al no estimar que en la demanda se ejercita, en primer término, la acción para obtener la declaración de que el contrato de arrendamiento se baila resuelto o extinguido, o en su defecto, vencido, o en defecto de ello, rescindido, y que, en segundo término, y como consecuencia de aquella declara-ción, se ejercita la acción reivindicatoría.
“2. La corte inferior incurrió en error al no estimar que el con-trato de arrendamiento se halla resuelto o extinguido, y como conse-cuencia de ello, que es procedente la acción reivindicatoría ejercitada en la demanda.
“3. La corte inferior incurrió en error al no estimar que el con-trato de arrendamiento se halla vencido, y no ha sido renovado en forma alguna, y que, como consecuencia de ello, es procedente la acción reivindicatoría ejercitada en la demanda.
“4. La corte inferior incurrió en manifiesto error al apreciar la prueba en relación con la existencia de montes en la finca arrendada, al empezar a regir el contrato de arrendamiento, y su destrucción porterior por la primitiva arrendataria y la demandada, y al no de-clarar rescindido dicho contrato de arrendamiento, y como conse-cuencia de ello, con lugar la acción reivindicatoría ejercitada en la demanda.
“5. La corte inferior incurrió en error manifiesto al no estimar que las demandantes han sufrido daños y perjuicios, por concepto de destrucción de los montes, que ascienden a siete mil dólares.
*657“6. La corte inferior incurrió en error porque habiendo estimado probados los productos de la finca durante la tenencia o posesión de la demandada, después de junio 30, 1917, no condenó a dicha deman-dada al pago de su importe, ascendente a la suma de cuarenta y cinco mil ciento treinta y un dólares y cuarenta y seis centavos.”
El primer señalamiento se funda en citas aisladas de la opinión emitida por el juez sentenciador, que de ser inter-pretadas razonablemente en relación con su texto difícilmente pueden estar sujetas a la interpretación así sugerida. Pero sea esto como fuere, las cuestiones fundamentales levanta-das en las alegaciones y la prueba fueron resueltas en sen-tido adverso a los demandantes y a no ser que las conclu-siones a que de tal modo se llegó no sean justas, cualquier obiter dictum contenido en el razonamiento de la corte inferior de ser erróneo puede considerarse que no perjudica.
Las alegaciones quinta y sexta de la demanda cuya vera-cidad se admite en la contestación, son las siguientes:
“Quinta. Que la corporación arrendataria ‘The Esperanza Central Sugar Company’ llegó a estado de insolvencia allá para el año 1909, en el cual estado ha quedado definitivamente, sin que se haya rehabilitado en época alguna, liquidándose todos sus bienes y dere-chos, los que fueron vendidos en pública subasta por el marshal de la Corte de Distrito de los Estados Unidos para Puerto Rico, y como comprendidos entre dichos bienes, fué vendido el contrato de arrenda-miento de que se deja hecho mérito, por escritura número 35 ante el notario de San Juan don Andrés B. Orosas con fecha 12 de julio de 1909, habiéndose adjudicado el expresado contrato de arrendamiento de la descrita hacienda ‘Aurora,’ a la corporación (Colonial Sugar Company), constituida con arreglo a las leyes del Estado de New York y representada por su presidente Edwin Packer.
“Sexto. Que la corporación ‘The Esperanza Central Sugar Company’ ya en estado de insolvencia, fué declarada, por el'Tesorero de Puerto Rico, fuera de los negocios en esta isla desde el día 12 de noviembre de 1910.”
Hacemos la siguiente cita de la opinión de la corte inferior, a saber:
*658"Los hechos sustancialmente, son estos:
"Las demandantes son mayores de edad, residentes en Puerto Rico y la demandada es una corporación, legalmente constituida, ha-ciendo negocios en Puerto Rico, e inscrita en la Secretaría de Puerto Rico.
"Las demandantes son dueñas de la finca ‘Aurora’ descrita en la demanda; en cuya finca hay y había una parte de montes, sin que la prueba autorice a la corte a fijar una extensión o superficie exacta de tal monte en 1906 y ahora, ni puede la corte declarar pro-bado que era un monte de maderas de construcción; tal monte en la actualidad ha quedado muy reducido y casi todo desmontado o limpio de arbolado y malezas.
"Por escritura de 30 de marzo de 1906, las demandantes arren-daron a la corporación ‘The Esperanza Central Sugar Company’ que hacía negocios en Puerto Rico, la referida hacienda ‘Aurora ’ por término de once años, a contar de 10 de junio de 1906; y en la escri-tura se consignó pacto por el que el arrendatario adquiría el privi-legio de renovar, a su voluntad, el arrendamiento, por cinco años más; y las arrendadoras concedieron, también por pacto en dicha escritura consignado, a la arrendataria' el uso de los montes en la finca. El precio o canon estipulado fué de $2,400 dos mil cuatro-cientos dollars anuales, en el primer año, y $4,800 anuales los diez años siguientes. Se estipularon algunas condiciones y términos es-peciales en cuanto a los retoños de cañas, mejoras, etc.
"No se ha alegado ni probado que se hayan dejado de pagar cá-nones de arrendamiento.
“La corporación ‘The Esperanza Central Sugar Company’ llegó a estado de insolvencia en 1909 y así ha seguido; y sus bienes y dere-chos fueron vendidos en pública subasta por el marshal de la Corte de Distrito de los Estados Unidos para Puerto Rico; y entre esos bienes fué vendido el antedicho contrato de arrendamiento de la ‘Aurora’; que se adjudicó a la ‘Colonial Sugar Company,’ corpora-ción, haciéndose la venta por escritura de fecha 12 de julio de 1909, que, se ha admitido (página 63, record taquigráfico) que fué inscrita en el registro de la propiedad.
"En 12 de noviembre de 1910, el Tesorero de Puerto Rico declaró a ‘The Esperanza Central Sugar Company’ fuera de los negocios en Puerto Rico.
"En 17 de noviembre de 1909, ‘The Colonial Sugar Company’ por escritura ante el notario Thos. A. Gamón cedió y traspasó a los síndicos de ‘The Fajardo Sugar Growers Association’ el contrato de *659arrendamiento de la hacienda ‘Aurora.’ Esta escritura fué inscrita en el registro de la propiedad: se ha admitido el hecho (record ta-quigráfico).
“Las facultades de los referidos síndicos son las que aparecen de la alegación octava de la demanda; y se tienen por reproducidas en esta opinión.
“La parte demandante ha alegado que los arrendatarios de la ‘Aurora’ no han usado de la finca con la diligencia de un buen padre de familia, y han talado y destruido el monte haciendo desmerecer la finca. La corte declara que la prueba no demuestra la clase de monte que fuera el de la ‘Aurora’ ni la cantidad de árboles grandes que hubiera, ni si el monte estaba poblado de árboles de madera de construcción, o en condiciones de replanteo, ni que la demandada haya destruido montes, ni hecho desmerecer la finca. Sí aparece que la demandada ha limpiado y destruido malezas y arbustos de es-caso valor y ha cultivado alguna parte del monte. Conforme con su alegación la parte demandante alega daños y perjuicios que no han sido probados. La corte declara que la prueba en estos extremos fué contradictoria, pero ha encontrado más firme y más lógica la prueba de la demandada.
“En 5 de febrero de 1917, la ahora demandada notificó notarial-mente a las demandantes como dueñas de la hacienda ‘Aurora’ que siendo la cesionaria del derecho de arrendamiento que originalmente tuvo ‘The Esperanza Central Sugar Company’ en cuyo concepto viene teniendo la finca y pagando a las dueñas los cánones de arrenda-miento, usaba del derecho de renovación y prórroga por cinco años que en el contrato de arrendamiento se consignó, y así lo notificaba por esta escritura a doña Concepción Veve. Del record aparece ad-mitido (pág. 64) que se notificó lo mismo a doña Josefina Veve.
“La demandada continúa hoy en la posesión de la finca, como arrendataria.
“Las demandantes alegaron que se les ha irrogado por la deman-dada un perjuicio por la posesión y tenencia de la finca desde el día 30 de junio de 1917, fecha en que alegan las demandantes que venció el contrato de arrendamiento; y que requirieron en esa fecha a la demandada para que las pusiera en posesión de la finca. Se ban probado los frutos de la finca. La corte no ha de examinar en detalle el hecho porque entiende que cualquiera que sea la cuantía del pro-ducto, no es materia de indemnización si la demandada está pose-yendo justa y legalmente, por razón de la prórroga del arrenda-miento. ’ ’
*660“Tales son, en realidad, los hechos, como resultan de las alega-ciones y pruebas. ’7
En el razonamiento bajo el segundo señalamiento de error parece asumirse sin que se citen autoridades para demos-trarlo, que la continuada insolvencia del primitivo arrenda-tario, la venta judicial de su activo, liquidación de- sus nego-cios y cese en los negocios en Puerto Rico, es equivalente a una disolución final de la corporación. En esta premisa y en un criterio tergiversado de la doctrina enunciada por este tribunal en el caso de Becerril v. Post, 22 D. P. R. 732 se basa la conclusión de que los términos subarriendo y ce-sión, son prácticamente sinónimos, que no existe nexo legal alguno entre los arrendadores y el cesionario demandado, y que los varios traspasos del arrendamiento son nulos y sin ningún valor, no obstante el continuado pago del canon por tal cesionario.
En ilustración de la teoría de los apelantes en este sen-tido hacemos la siguiente cita del alegato original, a saber:
“Si la cesión de un arrendamiento no produce el efecto de exo-nerar de responsabilidad al primitivo arrendatario en cuanto al cum-plimiento de las obligaciones del contrato de arrendamiento, y la responsabilidad de dicho primitivo arrendatario, para con el arren-dador, continúa, es decir, si entre el arrendador y el arrendatario primitivo existe el mismo nexo jurídico después de la cesión, que antes de verificarse ésta, es evidentísimo que si ha admitido expresa-mente por la parte demandada que la arrendataria primitiva llegó a estado de insolvencia después de celebrado el arrendamiento, en el cual estado ha quedado definitivamente, sin que se haya rehabili-tado en época alguna, liquidándose todos sus bienes y derechos, y declarándosela fuera de los negocios en esta isla, la lógica y necesaria conclusión es que la personalidad de dicha arrendataria primitiva ha quedado completamente extinguida. Y si la personalidad de dicha arrendataria ha quedado extinguida; y si el arrendatario no puede substituir su personalidad en el contrato de arrendamiento y eludir el cumplimiento de las obligaciones contraídas en el mismo, mediante una cesión; si, según la doctrina expuesta y citada la cesión de un arrendamiento sólo puede sostenerse cuando continúa la responsabi-*661lidad del arrendatario primitivo y subsiste el nexo jurídico entre él y el arrendador; y si el nexo jurídico entre el arrendador y la arren-dataria primitiva en este caso se ha roto por la extinción de ]a perso-nalidad de la última, y no hay absolutamente nexo alguno contractual entre el primitivo arrendador (las demandantes) y el cesionario del contrato de arrendamiento (la demandada), es evidente que dicha demandada posee las fincas arrendadas sin título alguno para ello, por haber quedado resuelto y extinguido el contrato de cesión a virtud de la extinción de la personalidad de la cedente de dicho contrato, o sea, la primitiva arrendataria, y resueltos y extinguidos, asimismo, todos cuántos derechos pudiera invocar la cesionaria, en relación con dicho contrato de cesión, para con su cedente.”
En un memorandum adicional- de autoridades sometido después de la vista, se resume la cuestión de modo más pre-ciso en esta forma.-
“Esta cesión, ‘{tinca con la cual puede transigirse,’ según Seae-vola, que ‘deje subsistente la responsabilidad del arrendatario’ según Manresa, apesar de la cual ‘continúa la responsabilidad del arrendata-rio’ que ‘no perjudica a éste’ que ‘deje a sus derechos garantidos,’ y ‘conserva todas las características del contrato de arrendamiento,’ según esta honorable corte, no es una cesión absoluta, no es stibro-gación del arrendatario por el subarrendador, no es una novación de contrato, no crea nexo jurídico entre un tercero (sub-arrendatario) y el dueño; es en suma para todos sus efectos, como afirma Scaevola, un sub-arrendamiento. ’ ’
Por este medio de razonar dentro de un círculo, par-tiendo del punto de mira de Scaevola cuyas conclusiones fueron descartadas por esta corte en el caso de Becerril v. Post, procediendo lentamente a pesar de una clara inconse-cuencia (non seguitur) a través del criterio opuesto de Man-resa que fué adoptado por esta corte por estar en entero acuerdo con la doctrina americana, y volviendo finalmente al punto de partida, el apelante olvidaría toda señal de dis-tinción entre un contrato de subarriendo y una cesión y eli-minaría en efecto el precedente establecido por nuestra de-cisión en el caso arriba citado.
El caso en el cual los apelantes parecen insistir más vi-*662gorosamente por entender que sostiene este criterio es el de Audubon Hotel Company v. Braunning, 120 La. 1087, del cual, después de hacer una amplia cita de la opinión emitida en el mismo, el abogado parece establecer la siguiente con-clusión :
“Lo que se dice del sub-arrendatario es aplicable al cesionario, si no existe vínculo o nexo contractual entre el dueño, o primitivo arrendador, y el cesionario. Habría este vínculo sólo cuando el arren-dador hubiere consentido expresamente en la cesión, librando al arrendatario primitivo de responsabilidad, subrogando en lugar de éste el sub-arrendatario y novándose la obligación.”
En ausencia de citas o autoridades para sostener la hipó-tesis de que la mera insolvencia de una corporación extran-jera unida a la venta judicial de su activo en una jurisdic-ción'que no sea la de su domicilio, seguida del cese en los negocios en dicha otra jurisdicción, produce ipso facto la extinción de un contrato de arrendamiento celebrado con tal corporación como arrendataria, no obstante el continuado pago del canon, sería bastante para decir que la certeza de la proposición así sugerida en manera alguna es evidente por sí misma. Sin embargo, como punto de partida para investigación en este sentido podemos hacer referencia, de paso, a'las siguientes citas: Nota al caso Hastings Corporation v. Letton, 3 British Ruling Cases, 617, 627; nota al de People v. O’Brien, 2 L. R. A. 255, 256; nota al de Leonard v. Hartzler, 50 L. R. A. (N. S.) 383; 14 Corpus Juris, páginas 884, sección 3063; página 1118, sección 3734; página 1349, sección 4056; 7 Corpus Juris, página 28, sección 25; 12 R. C. L., página 113, sección 89.
Una exposición completa y exacta de lo que resolvió esta corte en el caso de Becerril v. Post, supra, puede verse en el sumario el cual es perfectamente claro y es como sigue:
“El arrendamiento es un contrato por el cual una de las partes se obliga a dar a la otra para cierto tiempo y por precio cierto el uso o disfrute de una cosa o de su trabajo.
*663“De acuerdo con los artículos 1453 del Código Civil Revisado y 2, número 5, de la Ley Hipotecaria, el contrato de arrendamiento de bienes inmuebles por nn período que exceda de seis años, tiene el carácter de derecho real sobre la finca arrendada.
“El arrendatario puede sub-arrendar la finca arrendada sin nece-sidad del consentimiento del arrendador, cuando en el contrato no se le prohiba expresamente.
“■De igual modo está facultado el arrendatario para ceder el arren-damiento sin necesidad de solicitar y obtener previamente el consen-timiento del arrendador, cuando la cesión no se prohíbe expresamente en el contrato. En ausencia de una prohibición expresa o de una consecuencia claramente inmoral, rige el principio de que no debe oponerse obstáculos a la libre contratación.
“La cesión de un arrendamiento no exonera al primitivo arrenda-tario de su obligación de pagar la renta estipulada, aunque el arren-dador haya consentido tal cesión y percibido la renta del cesionario, a no ser que al arrendador haya aceptado la transmisión del arriendo y renunciado al arriendo original.”
En el tomo 16 de R. C. L., página 877, sección 381, puede verse una admirable condensación de la doctrina sentada por la Corte de Louisiana en el caso de Audubon Hotel Company v. Braunning en el que tanto insisten los apelantes, donde se cita dicha doctrina en apoyo de la siguiente-proposición:
“En lo que respecta al primitivo arrendador y el sub-arrendatario no existe nexo contractual o de interés y por tanto el sub-arrendatario no adquiere, por regla general, por virtud del sub-arriendo mera-mente ningún derecho para hacer cumplir los acuerdos o convenios del arrendador contenidos en el primitivo arrendamiento.”
Y la Corte Suprema de Louisiana en el caso de Frank v. Flyint, 132 La. Rep. 327, refiriéndose al caso de Audubon Hotel, supra, dice lo siguiente:
“En un reciente caso esta corte resolvió que no existía nexo contractual entre un arrendador y un sub-arrendatario a falta de un contrato expreso por parte del segundo.”
Observando la pauta que nos da Ruling Case Law, supra, *664j atendiendo a la nota del caso de Mitchell v. Young, 117 A. S. R. 89, encontramos en la página 99 lo siguiente:
“Ya se lia advertido que el cesionario de un arrendatario está en relación contractual con el arrendador y por tanto obligado por las estipulaciones del contrato que van anexas al fundo incluyéndose el convenio de pagar un canon de arrendamiento: Véase la nota a los casos de Washington Natural Gas Co. v. Johnson, 10 Am. St. Rep. 560; Hogg v. Reynolds, 61 Neb. 758, 87 Am. St. Rep. 522, 86 N. W. 479; Campbell v. Gates, (Tex. Civ. App.) 51 S. W. 268; pero no existe relación contractual entre un sub-arrenda-tario y el primitivo arrendador, y el segundo no puede demandar al primero por virtud de estipulaciones del primitivo contrato, ni hacerle responsable' por el canon allí estipulado. Véase la nota a los casos de Washington Natural Gas Co. v. Johnson, 10 Am. St. Rep. 564; William v. Michigan Cent. R. R. Co., 133 Mich. 448, 103 Am. St. Rep. 458, 95 N. W. 708; Coles v. Marquand, 2 Mill, 447; Harvey v. McGrew, 44 Tex. 412; Missouri, etc., Ry. Co. v. Keshey (Tex. Civ. App.), 83 S. W. 1102. Pero mientras un sub-arrendatario no puede ser demandado por las estipulaciones del primitivo arrenda-miento, puede ser privado de la posesión si han sido infringidas. Geer v. Boston Little fíú'de Zinc fío., (Mo. App.) 103 S. W. 151.”
Manresa en el tomo 10 de sus Comentarios, página 484, al establecer las diferencias de los elementos esenciales de sub-arriendos y cesiones, en la página 484, dice lo siguiente:
. “Agréguese a estas diferencias la consideración de que en la ce-sión de arrendamiento, el arrendatario trasmite íntegro su derecho, sin añadir ni quitar cosa alguna, sin que se altere, en cuanto a su fondo substancial, el contenido de la relación existente entre él y el arrendador, mientras que en el subarriendo todas las alteraciones son posibles, siempre que naturalmente no redunden en perjuicio del arrendador que no ha intervenido en el contrato; así, por ejemplo, el subarriendo podrá referirse a parte tan sola de la cosa arrendada, podrá estipularse duración distinta, precio mayor o menor, etc., y se acabará de formar el exacto concepto de uno y otro acto. Esta es la diferencia esencial entre los actos distintos de que tratamos. En la cesión el arrendatario transmite en absoluto su derecho, su perso-nalidad desaparece, quedan solamente en la relación jurídica dos personas, el arrendador y el cesionario, que se convierte en arrenda-*665tario. En el sub-arriendo no desaparece personalidad alguna, hay dos arriendos y dos relaciones jurídicas diferentes, aunque íntima-mente ligadas y relacionadas la una con la otra.”
Algunas breves citas de otras fuentes jurídicas pondrán inmediatamente de manifiesto la falacia del argumento de los apelantes y la diferencia esencial que hay entre un sub-arriendo y una cesión del arrendamiento basadas en la dis-tinción que lia pasado enteramente por alto el abogado de los apelantes, y que hay entre nexo contractual y de interés:
“Un sub-arriendo puede generalmente definirse como una tran-sacción por la cual un arrendatario concede un derecho en la propie-dad arrendada inferior al suyo, conservando el derecho de reversión; y un sub-arrendatario es una persona que arrienda toda o una parte de la propiedad arrendada al arrendatario por un término menor al primitivo, dejando un derecho de reversión en el primer arrendata-rio. Un sub-arriendo crea un nuevo estado que depende o ha salido del arrendamiento original aunque distinto. Una cesión es distinta a un sub-arriendo y por tanto no es una infracción de una cláusula contra el sub-arriendo.” 16 R. C. L. p. 869, see. 373.
“No existe ni nexo contractual ni de interés entre un sub-arren-datario y el primitivo arrendador y el primero no incurre en respon-sabilidad alguna directamente con el segundo por la mera razón del sub-arriendo para el pago del canon estipulado en el primitivo arren-damiento, ni para el cumplimiento de las demás cláusulas por parte del arrendatario. Y como la relación convencional de arrendador y arrendatario creada por contrato, expreso o tácito, debe existir entre las partes para que pueda establecerse una acción por el uso y ocupa-ción, esta acción no procederá a instancia del primitivo arrendador contra un sub-arrendatario. En algunos Estados esta regla de la Ley Común respecto a la irresponsabilidad de un sub-arrendatario para con el primitivo arrendador por el canon ha sido cambiada por el estatuto que considera en cierto modo al sub-arrendatario en la misma condición que el cesionario.” Idem, p. 879, see. 384.
“La cesión hecha por un arrendatario es una transacción por la cual él traspasa todo su derecho a la propiedad arrendada o parte de ella por el término no vencido del primitivo arrendamiento.” Idem, p. 824, see. 319.
“Por regla general la facultad de hacer una cesión es inherente a la condición de un arrendatario a menos que sea restringida por *666las cláusulas del arrendamiento. Aunque un arrendamiento es nece-sariamente un contrato, sin embargo, es un contrato que crea un derecho (estafe) y por la Ley Común un derecho es sueeptible de cesión aunque no lo sea un contrato y existe la facultad para ceder sin la palabra ‘cede’ en el contrato de arrendamiento.” Idem, p. 828, see. 323.
“Una restricción general al derecho de cesión se ha resuelto que comprende solamente una cesión voluntaria y no una involuntaria. Si, en cambio, el arrendador desea evitar un traspaso involuntario puede disponer expresamente en el contrato de arrendamiento que tal traspaso producirá una confiscación y las cortes darán efecto a tal disposición.” Idem, p. 834, see. 333.
“Es regla generalmente reconocida tanto en Inglaterra como en este país que el traspaso de un arrendamiento como consecuencia de procedimientos de quiebra involuntaria o insolvencia no están com-prendidos en una restricción general contra una cesión.” Idem, p. 836, see. 335.
“Una cesión hecha por el arrendatario no afecta a su subsiguiente responsabilidad por virtud de las estipulaciones expresas contenidas en el contrato de arrendamiento y esto es así aunque la cesión sea con el consentimiento del arrendador; y aunque la cesión sea por ministerio de la ley y la propiedad fuere quitada al arrendatario sin su consentimiento, dicho arrendatario continúa no obstante siendo responsable por virtud de sus expresas estipulaciones. La razón para la continuada responsabilidad del arrendatario es que si bien por la cesión la relación de interés (privity of estate) entre el arrendador y el arrendatario termina, queda todavía el nexo contractual (privity of contract) entre ellos creada por el contrato, el que no queda afec-tado por la cesión aunque hecha con el consentimiento del arrendador, y el arrendatario continúa aun responsable por su propio contrato por razón del nexo contractual (privity of contract). Idem, p. 843, see. 343.
“El arrendatario es responsable al arrendador por el convenio expreso de pagar un canon aun cuando haya él cedido el arrenda-miento con el expreso consentimiento del arrendador, en tanto no haya una exoneración específica de responsabilidad, y esto es así aunque el contrato de arrendamiento disponga que éste no será cedido sin el consentimiento del arrendador y hubiera sido consentida la cesión por dicho arrendador. Ni tampoco queda afectada la conti-nuada responsabilidad del arrendatario por cánones no satisfechos por el hecho de que el arrendador haya recibido pagos de cánones *667del cesionario. La razón de esto es qne el convenio de pagar nn canon es inherente al interés en la cosa como convenio real, y obliga al cesionario en los términos del contrato por razón de sn nexo en el interés (privity of estate) a pagar la renta que resulte durante su dominio y posesión de la propiedad; de modo que, después de una cesión del arrendamiento el arrendador tiene una garantía doble y mancomunada para el pago de su canon, pudiendo ir contra una u otra, o ambas, basta obtener el pago. Por tanto el recibo del canon del cesionario del arrendatario no implica una novación o exonera-ción del arrendatario, sino que es la determinación de un derecho que correspondía a] arrendador como incidental a la cesión.” Idem, p. 846, see. 346.
“El establecimiento de una acción por el arrendador contra el cesionario no afecta por sí a la responsabilidad del arrendatario- para con el arrendador. El pago del canon por el cesionario es, sin embargo, un pago pro tanto hecho por el arrendatario en lo que respecta a la continuada responsabilidad del segundo para con el arrendador. ’ ’ Idem, p. 847, see. 347.
“El cesionario de una propiedad arrendada substituye al arren-datario en todo el interés del arrendatario y en el beneficio de todas las estipulaciones y convenios del arrendador que son anexos y van con la propiedad, incluyendo el beneficio del contrato o convenio del arrendador de hacer una renovación, y por regla general el beneficio de una opción de compra también pasa al cesionario de las estipula-ciones del contrato. Por otra parte el cesionario no puede demandar por incumplimiento en las estipulaciones que tuvieron lugar antes de hacérsele la cesión, ni tampoco por incumplimiento en lo convenido cuyos beneficios no van con el arrendamiento.” Idem, p. 848, seo. 348.
“Un cesionario del arrendamiento tiene un nexo en el interés '{privity of estate) con el arrendador y es responsable a él personal-mente por el incumplimiento de las estipulaciones del arrendatario que son anexas y lleva consigo al arrendamiento y que se infringen mientras está él en posesión de la propiedad arrendada, y aunque la cesión se verifique por efecto de la ley el cesionario adquiere sujeto a las responsabilidades generales de un cesionario voluntario. ’ ’ Idem, p.'849, see. 349.
“El comprador de una propiedad arrendada en una venta judicial es responsable al arrendador en el mismo grado que cualquier otro cesionario tan pronto como obtiene el título, entre o no realmente en posesión; y un comprador por virtud de una ejecución de hipoteca o escritura de venta condicionada es asimismo responsable por el *668canon como un cesionario del arrendamiento. Puesto que un cesio-nario no es responsable por el canon que resulte antes de tener un nexo en el interés (privity of estate) eon el arrendador, el comprador de una propiedad arrendada en una venta judicial no es responsable por cánones que resulten después de la venta, sino antes de adquirir el derecho de posesión, y su responsabilidad puede terminarse ha-ciendo cesión del arrendamiento pero no por el mero abandono de la posesión.” .Idem, p. 861, see. 363.
“Una persona en interés (privity in estate) es un sucesor en el mismo y no a uno distinto en la misma propiedad.” Pool v. Morris, 74 Am. Dec. 68, citado con aprobación en el caso de Lang v. Metzger, 69 N. E. 493.
“En la obra de Taylor sobre arrendador y arrendatario, see. 436, se dice que la mera cesión del arrendamiento no trasmite al cesiona-rio sucesión alguna en el contrato y por tanto no crea un nexo contractual. Pero como él adquiere el interés de su eedente, el arrenda-tario, mediante cesión, queda hecho responsable por el nexo en el interés (privity of estate) o sucesión en el interés que tiene el arren-datario por virtud del arrendamiento.” Conway v. Ford, 64 S. E. 448.
“Nexo implica sucesión. Aquél que está en relación de interés está en el lugar o sitio del dueño de quien deriva su título, y ad-quiere de tal modo sujeto a la obligación que lleva consigo.” Boughton v. Harder, 46 App. Div. 352.
“El comprador de la finca arrendada en una venta judicial tan pronto como obtiene el título tiene un nexo en el interés (privity of estate) con el arrendador, y es por tanto responsable a él del pago del canon. Baltimore v. Beat, 93 Md. 696, 50 Atl. 152, 698; Astor v. L’Amoreux, 4 Sandf. 524; Herbaugh v. Zentmyer, 2 Rawle, 159; Thomas v. Connell, 5 Pa. 13.” 52 L. R. A. (N. S.) 988.”
El razonamiento bajo el tercer señalamiento de error es prácticamente una repetición del contenido en el segundo señalamiento y se desarrolla como aparece en la siguiente cita:
“El derecho de renovación, que envuelve la cláusula quinta de la escritura de arrendamiento, fué concedido a The Esperanza Central Sugar Company. En virtud de tal convenio, dicha primitiva arrendataria, al vencimiento del contrato, pudo haber ejercitado el derecho de renovación y requerido a las demandantes para otorgar la *669correspondiente escritura de renovación, pero como la personalidad de Tlie Esperanza Central Sugar Company se babía extinguido ya, al vencimiento del contrato, es obvio que no podía ejercitar tal dere-cho de renovación, ni verificar el correspondiente requerimiento.
“¿Pudo ejercitar ese derecho la cesionaria The Fajardo Sugar Growers’ Association?
“Manifiestamente no, porque para ello sería indispensable la exis-tencia de una relación jurídica o nexo contractual entre dicha cesio-naria (la demandada) y las demandantes arrendadoras, y tal nexo o relación jurídica ya hemos visto que no existe, y que se ha probado que nunca ha existido.”
La contestación a esta proposición en tanto no haya sido ya resuelta puede encontrarse en los siguientes principios elementales:
“Es regla general bien reconocida que el beneficio del convenio del arrendador de renovar lo lleva consigo la propiedad arrendada y puede ponerlo en vigor un cesionario; y como consecuencia de esta regla después de haber el arrendatario cedido el contrato pierde él su derecho a poner en vigor la renovación puesto que tal derecho ha pasado a su cesionario.” 16 R. C. L. p. 897, seo. 402.
“Una cesión produce el efecto de traspasar al cesionario todo el derecho, título o interés del cedente en la cosa cedida.” 5 C. J. 946 y nota 47.
“Un convenio del arrendador para la renovación es uno que lleva consigo la propiedad y el cesionario del arrendamiento tiene derecho al beneficio del mismo.” Tiffany, Arrrendador y Arrendatario; tomo 2, p. 1548, see. 230.
“Un convenio de renovar un arrendamiento va anexo a la pro-piedad.” Nota al caso de Glidden v. Second Avenue Investment Co., L. R. A. 1915, C, 219.
El cuarto señalamiento ele error envuelve no solamente una cuestión de hecho, sino varias cuestiones de derecho inte-resantes que podrían haberse desarrollado más ampliamente por las partes con posible ventaja para una u otra de ellas. Sin embargo, en ausencia de tal estudio acabado en los ale-gatos, no es necesario que nos ocupemos ahora en considerar cada una ele las cuestiones así sugeridas. Sea cual fuere la *670conclusión final a que lleguemos respecto a estas cuestiones, parece ser razonablemente claro que la demandada en este pleito no es responsable por el menoscabo ocasionado por su causante, el primitivo arrendatario.
“La responsabilidad a que queda sujeto el cesionario es por in-fracción de las estipulaciones del contrato lo que puede ocurrir des-pués de la cesión, y no por aquéllas que puedan haber tenido lugar por culpa del arrendatario anterior a ella.” Tiffany, Arrendador y Arrendatario, tomo 1, pág. 971, see. 158.
“El cesionario no es responsable por infracciones ocurridas con anterioridad a la cesión.” 24 Oye. p. 982.
“El cesionario no es responsable por virtud de los pactos o con-venios del arrendatario que fueron incumplidos antes de adquirir la cosa arrendada; aunque la obligación de un pacto o convenio va anexo a la cosa arrendada hasta el incumplimiento, deja entonces de seguir anexo por haberse convertido en una causa de acción. Así pues en el caso de un contrato de arrendamiento de aceite el cesionario no es responsable por el incumplimiento del pacto con el arrendatario en hacer un pozo dentro de un término fijado si no adquirió la cesión hasta después del tiempo especificado, y por consiguiente después de haberse infringido el convenio.” 16 R. C. L. p. 849, see. 349.
“Cuando un arrendatario destruye árboles en circunstancias que constituyen un menoscabo procede inmediatamente una acción por parte del que tiene el derecho de reversión (reversioner) para reco-brar daños y perjuicios ocasionados al fundo.” Nota al caso de Anderson v. Cowan, 106 A. S. R. 310.
Es posible que la demandada en este pleito pudiera ser responsable por virtud de un contrato tácito de entregar la propiedad en buena condición al finalizarse el término del contrato, obligación que parece llevar consigo la propiedad, pero tal no fué la teoría de los apelantes en la corte inferior y este aspecto de la cuestión no ha sido sugerido en apelación como que se relaciona con el punto. Podemos sin embargo, hacer la siguiente cita:
“El peso de las autoridades está indudablemente en favor de la doctrina de que no procede ninguna acción por incumplimiento de *671un pacto de dejar la propiedad en buenas condiciones hasta que es-pire el arrendamiento. La razón de esta regla es clara, pues aunque el arrendatario durante el término permita que la propiedad esté en mala condición, él tiene durante el término un locus penitentias de po-ner la propiedad en las condiciones exigidas y no puede decirse, debido a su condición en cualquier fecha durante el término que no estará en la debida condición al finalizar dicho término. Por otra parte en Sheppard’s Touchstone (p. 173) se anuncia la regla de que ‘si una persona conviene en dejar un monte en la misma condición en que lo encuentra y corta árboles, en este caso se infringe el convenio inme-diatamente por haberse hecho imposible de cumplirse debido a su propio acto;’ y los casos de este país han reconocido esta doctrina y resuelto que si el daño causado por el arrendatario es uno que no puede repararse, el arrendador no tiene que esperar hasta el venci-miento del arrendamiento para demandar por incumplimiento del pacto de dejar la propiedad en buena condición.” 16 R. G. L. p. 790, séc. 284.
En vista de las circunstancias no podemos decir que la corte inferior al aquilatar la prueba respecto al corte de madera y negarse a decretar la terminación o rescisión del arrendamiento y entrega de la“ propiedad arrendada debido a dicho alegado incumplimiento, cometió ningún error que exigiera la revocación de la sentencia.
Se infiere, pues,' que el error, si alguno se cometió, al no declararse probado que los apelantes sufrieron daños y per-juicios en la suma de $7,000 debido a la destrucción de montes no es perjudicial, y que el sexto señalamiento que no es sino consecuencia de las proposiciones ya resueltas, debe correr la misma suerte.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia ajelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.